Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05                                  Desc: Main
                          Document Page 1 of 6


                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 In re:
                                                                     PROMESA
 THE FINANCIAL OVERSIGHT AND                                         Title III
 MANAGEMENT BOARD OF PUERTO RICO,

           as representative of
                                                                     No. 17 BK 3283-LTS
 THE COMMONWEALTH OF PUERTO RICO, et                                 (Jointly Administered)
 al.,1

                      Debtors.
 THE  FINANCIAL   OVERSIGHT     AND
 MANAGEMENT BOARD OF PUERTO RICO,

          as representative of                                       Adv. Proc. No. 18-00149-LTS

 THE COMMONWEALTH OF PUERTO RICO, et
 al.
                                                                     STIPULATION AND NOTICE
          and                                                        OF VOLUNTARY DISMISSAL,
                                                                     WITHOUT PREJUDICE, OF
 THE OFFICIAL COMMITTEE OF UNSECURED                                 THE PBA SUB-GROUP OF
 CREDITORS OF ALL TITLE III DEBTORS                                  THE COMMONWEALTH
 (OTHER THAN COFINA),                                                BONDHOLDER GROUP

           Plaintiffs,

 v.

 PUERTO    RICO                   PUBLIC        BUILDINGS
 AUTHORITY,

          Defendant.



      The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last
      1

four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i) Commonwealth of
Puerto Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto
Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four
Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”)
(Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees
Retirement System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No.
17 BK 3566-LTS) (Last Four Digits of Federal Tax ID 9686); and (v) Puerto Rico Electric Power Authority
(“PREPA”) (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747). (Title III case
numbers listed as Bankruptcy Case numbers due to software limitations).

                                                        1
Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05                                 Desc: Main
                          Document Page 2 of 6


          WHEREAS, the PBA Sub-Group of the Commonwealth Bondholder Group (the “PBA

Sub-Group”)2 filed a motion to intervene in the above-captioned matter on January 28, 2019 (ECF

No. 24);

          WHEREAS, the QTCB Noteholder Group3 had filed a motion to intervene in the above-

captioned matter on January 18, 2019 (ECF No. 12);

          WHEREAS, the Court, by order dated March 12, 2019 (ECF No. 54), granted the above-

referenced motions to intervene (ECF Nos. 12 and 24) (the “Intervention Order”), subject to certain

limitations;

          WHEREAS, the members of the PBA Sub-Group presently believe that their interests are

sufficiently represented by the intervention of the QTCB Noteholder Group and the other

intervenors; and

          WHEREAS, the members of the PBA Sub-Group that are also members of the QTCB

Noteholder Group will remain parties in interest to this adversary proceeding through the

participation of the QTCB Noteholder Group;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

          1.       The above-captioned action is, as to the PBA Sub-Group, dismissed without

prejudice and without costs to any party as against any other party pursuant to Federal Rule of




    2
      The Commonwealth Bondholder Group is the group of holders of bonds issued or guaranteed by the
Commonwealth, as identified in the First Supplemental Verified Statement of the Commonwealth Bondholder Group
Pursuant to Federal Rule of Bankruptcy Procedure 2019, Dkt. No. 5438 in Case No. 17-3283-LTS. The PBA Sub-
Group consists of a subset of members of the Commonwealth Bondholder Group that hold bonds issued by the Puerto
Rico Public Buildings Authority and guaranteed by the Commonwealth.
    The PBA Sub-Group submits this stipulation and notice exclusively on its own behalf. All of the statements
contained herein are made by the PBA Sub-Group alone and do not necessarily reflect the position or belief of any
other individual creditor or member of the Commonwealth Bondholder Group. The PBA Sub-Group does not assume
any fiduciary or other duties or responsibilities to any individual, creditor, or member of the Commonwealth
Bondholder Group.
    3
        See ECF No. 12 at 1 n.2 for the definition of the “QTCB Noteholder Group.”

                                                         2
Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05                       Desc: Main
                          Document Page 3 of 6


Civil Procedure 41(a)(1)(A)(i) and Federal Rule of Bankruptcy Procedure 7041. For the avoidance

of doubt, the QTCB Noteholder Group shall remain an intervenor in the above-captioned action to

the extent set forth in the Intervention Order.

       2.      The dismissal is without prejudice to any rights of the PBA Sub-Group, any current

or future members of the PBA Sub-Group, or Plaintiffs. The PBA Sub-Group reserves all rights

to seek leave of the Court to intervene should the PBA Sub-Group later determine that the QTCB

Noteholder Group or the other intervenors no longer adequately represent the interests of the

current or future members of the PBA Sub-Group, or should circumstances otherwise so require.

Plaintiffs reserve all rights to object to any such intervention request, including without limitation

on the grounds that the request is untimely.

 Dated: March 19, 2019                                Respectfully submitted,


 s/ Andrés F. Picó Ramírez                            s/ Donald S. Bernstein
 J. Ramón Rivera Morales                              Donald S. Bernstein
 USDC-PR Bar No. 200701                               Brian M. Resnick
 Andrés F. Picó Ramírez                               Angela M. Libby
 USDC-PR Bar No. 302114                               DAVIS POLK & WARDWELL LLP
 JIMÉNEZ, GRAFFAM & LAUSELL                           450 Lexington Avenue
 P.O. Box 366104                                      New York, NY 10017
 San Juan, PR 00936                                   Telephone: (212) 450-4000
 Telephone: (787) 767-1030                            Email: donald.bernstein@davispolk.com
 Facsimile: (787) 751-4068
 Email: rrivera@jgl.com


            Counsel to the PBA Sub-Group of the Commonwealth Bondholder Group




                                                  3
Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05              Desc: Main
                          Document Page 4 of 6


s/ Martin J. Bienenstock
Martin J. Bienenstock (pro hac vice)
Brian S. Rosen (pro hac vice)
Paul V. Possinger (pro hac vice)
PROSKAUER ROSE LLP
Eleven Times Square
New York, NY 10036
Tel: (212) 969-3000
Fax: (212) 969-2900


     Counsel for the Financial Oversight and Management Board as Representative for the
                                Commonwealth of Puerto Rico



s/_Hermann D. Bauer
Hermann D. Bauer
USDC No. 215205
O’NEILL & BORGES LLC
250 Muñoz Rivera Ave., Suite 800
San Juan, PR 00918-1813
Tel: (787) 764-8181
Fax: (787) 753-8944


   Co-Counsel for the Financial Oversight and Management Board as Representative for the
                               Commonwealth of Puerto Rico




                                             4
Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05                  Desc: Main
                          Document Page 5 of 6



s/_Luc A. Despins
Luc A. Despins (pro hac vice)
PAUL HASTINGS LLP
200 Park Avenue
New York, New York 10166
Telephone: (212) 318-6000
lucdespins@paulhastings.com

Nicholas A. Bassett (pro hac vice)
PAUL HASTINGS LLP
875 15th Street, N.W.
Washington, D.C. 20005
Telephone: (202) 551-1902
nicholasbassett@paulhastings.com

       Counsel to the Official Committee of Unsecured Creditors for all Title II Debtors
                                   (except for COFINA)

s/_Juan J. Casillas Ayala
CASILLAS, SANTIAGO & TORRES LLC
Juan J. Casillas Ayala, Esq., USDC - PR 218312
Diana M. Batlle-Barasorda, Esq., USDC - PR 213103
Alberto J. E. Añeses Negrón, Esq., USDC - PR 302710
Ericka C. Montull-Novoa, Esq., USDC - PR 230601
El Caribe Office Building
53 Palmeras Street, Ste. 1601
San Juan, Puerto Rico 00901-2419
Telephone: (787) 523-3434
jcasillas@cstlawpr.com
dbatlle@cstlawpr.com
aaneses@cstlawpr.com
emontull@cstlawpr.com

    Local Counsel to the Official Committee of Unsecured Creditors for all Title III Debtors
                                     (except for COFINA)




                                               5
Case:18-00149-LTS Doc#:61 Filed:03/19/19 Entered:03/19/19 22:06:05                      Desc: Main
                          Document Page 6 of 6


                                 CERTIFICATE OF SERVICE
        I hereby confirm that the content of this document is acceptable to all parties intending to

be bound, and certify that, on this same date, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notifications of such filing to all CM/ECF

participants in this case.

                                                              s/ Andrés F. Picó Ramírez
                                                              Andrés F. Picó Ramírez




                                                 6
